Appeal by non-insured employer from a disability award. Appellant asserts that claimant was a partner with others; that such partnership was an independent contractor doing the work in question, and that he was, therefore, not an employee. The Board has found that claimant was not a partner or subcontractor and that the alleged contract of partnership was made and entered into for the sole purpose of avoiding the provisions of the Workmen’s Compensation Law and the necessity of carrying compensation insurance. Award unanimously affirmed, with costs to the State Industrial Board. Present — • Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.